United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3132
                       ___________________________

                                 Kenny Halfacre

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Arkansas Board of Correction; Randall Watson, Warden, ADC, Varner Unit;
 Raymond Naylor, Disciplinary Hearing Administrator, ADC, Central Office; K.
     Waddle, Disciplinary Hearing Officer, ADC, Central Office; J. Minor,
  Disciplinary Hearing Officer, ADC, Central Office; Ms. Franklin; Ms. Taylor,
 Disciplinary Hearing Officer, ADC, Central Office; Does, Disciplinary Hearing
                         Officers, ADC, Central Office

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: February 29, 2016
                            Filed: March 3, 2016
                                [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
       Kenny Halfacre appeals the district court’s1 preservice dismissal, without
prejudice, of his 42 U.S.C. § 1983 action based on alleged deprivations of his liberty
interests. Having carefully reviewed the record and Halfacre’s arguments on appeal,
we find no basis for reversal. See Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam) (28 U.S.C. § 1915(e)(2)(B)(ii) dismissal is reviewed de novo); see
also Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (alleged deprivation of liberty
interest must impose atypical and significant hardship in relation to ordinary incidents
of prison life); Phillips v. Norris, 320 F.3d 844, 846-47 (8th Cir. 2003) (demotion to
segregation, even without cause, is not itself atypical and significant hardship;
prisoner has no federal constitutional liberty interest in having prison officials follow
prison regulations); cf. Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (federal
prisoner had no statutory or constitutional entitlement to particular classification).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-